Citation Nr: 1111803	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-15 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Thereafter, the Veteran's file was transferred to the RO in Baltimore, Maryland.

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to an initial compensable disability rating for hypertension.

The Board notes that the Veteran's most recent VA examination took place in March 2007 (more than four years ago) and that the most recent blood pressure reading in the claims file is dated in March 2008 (more than three years ago).  Thereafter, on her April 2009 VA Form 9, the Veteran argued that if she did not take her blood pressure medication, then her blood pressure readings would exceed 100 for diastolic pressure and 160 for systolic pressure.  She also stated that if she did not take her blood pressure pill for a couple of days, then usually she will get a headache.  As the current severity and extent of the Veteran's service-connected hypertension is unclear, the Board finds that a new VA examination is necessary in order to fully and fairly evaluate her increased rating claim for that disability.

Relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated her for her hypertension at any time since June 2006.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  Schedule the Veteran for a VA hypertension examination to determine the current severity of her service-connected hypertension.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, to specifically include blood pressure readings, and the results should be reported in detail.  A rationale for any opinion expressed should be provided.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

